Citation Nr: 1549841	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of removal of foreign bodies in the left foot.

2.  Entitlement to service connection for a gastrointestinal condition manifested by gastric upset and nausea.

3.  Entitlement to service connection for a disability manifested by periodic rectal bleeding, claimed as hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In December 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), held via videoconference from a VA satellite office in Sacramento, California; a transcript of the hearing is associated with the claims file.  That Judge then issued a March 2011 decision which reopened a previously denied claim of service connection for a left foot disability, and remanded the service connection claims for further development.

The VLJ who conducted the December 2010 hearing is no longer employed by the Board.  The law requires that a VLJ who conducts a hearing must participate in any decision on that issue.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Accordingly, the Veteran was offered a new hearing in May 2012, which he accepted.  The claims were therefore again remanded in September 2014 for scheduling of a hearing at the RO before a VLJ.  Transcripts of both hearings are associated with the claims file.

The issue of service connection for a psychiatric disorder has been raised by the record in repeated statements, as at the May 2015 Board hearing, and in medical records, in which the Veteran identifies gastric problems as related to stress, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for a left foot disability and a condition manifested as rectal bleeding are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A gastrointestinal condition, manifested by gastric upset and nausea, was noted at the Veteran's examination for entry onto active duty.

2.  The gastrointestinal condition did not worsen during service, and is not shown to have been aggravated by service.


CONCLUSION OF LAW

The criteria for service connection of gastrointestinal condition manifested by gastric upset and nausea are not met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the claim regarding a gastrointestinal condition, April 2007 and April 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in May 2011; the examiner reviewed the claims file in detail and examined the Veteran.  He offered the required conclusions and opinions, under the appropriate standard of proof, along with complete rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication.

At the Veteran's May 2015 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.

A Veteran is presumed sound on entry onto active duty except for disabilities noted on examination for entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption may be rebutted by clear and unmistakable evidence that a condition existed prior to service and that such was not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If a condition is noted at entry, and is shown to have worsened during service, that increase in disability is presumed to be due to service unless clear and unmistakable evidence shows that it is instead due to the natural progression of the disease or disability.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).   It is an onerous evidentiary standard, requiring that the result be undebatable.   Cotant v. West, 17 Vet. App. 116, 131 (2003).  In rebutting either the presumption of soundness or the presumption of aggravation, the government bears the burden of proof.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board notes that the gastrointestinal and rectal claims have been treated as a unitary disability at times in the past by the RO.  They are separate and distinct claims, however, and the findings and conclusions cited herein refer solely to the GI complaints.

A gastrointestinal condition was noted on the August 1967 examination for entry.  In reciting his medical history, the Veteran reported stomach problems.  The examiner inquired and noted the presence of "gastric distress-burning" which was relieved by eating.  This is not a notation of past problems alone; it is a reference to ongoing symptomatology.  The presumption of soundness, therefore, is not for application.

Instead, the Board must consider the presumption of aggravation.  Private medical records from prior to service reveal that the Veteran complained of nausea and gastric pain.  An upper GI series was performed, which was normal except for a irritation of the duodenal bulb.  

Service treatment records show that in January 1968, the Veteran complained of epigastric distress, but also reported a history of normal upper GI studies in the past.  In May 1969, he reported nausea and occasional epigastric burning, as well as quick satiation when eating.  An ulcer was suspected, but objective testing was normal.

Post service records continue to show periodic complaints of gastric distress; repeated objective testing showed no ulcer or similar condition to account for the complaints.  Doctors suspected a psychiatric component.  The Veteran was prescribed a proton pump inhibitor to limit acid production, with some good effect.

At the May 2011 VA examination, the doctor opined that the pre-existing condition was not aggravated by service.  He cited the lack of showing of worsening; objective testing before, during, and after service has been normal, and the symptomatology reported by the Veteran has at all times been consistent as well, without a showing of significant functional impacts.  

The Board agrees.  The symptoms described in service-burning, nausea, stomach upset-match those prior to service, and objective testing is consistent.  No increased frequency or severity over the course of service, or even after, is demonstrated.   There is no worsening of the condition, and hence no aggravation.  Accordingly, the presumption does not apply and service connection for a gastrointestinal disorder is not warranted.



ORDER

Service connection for a gastrointestinal condition manifested by gastric upset and nausea is denied.


REMAND

Remand is required with regard to the remaining claims of service connection for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

	Left Foot

An examination for entry into service was conducted in August 1967; no left foot disability of any kind was noted.  Therefore, the Veteran's is presumed sound with regard to that foot unless the presumption under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 is rebutted by the government.

The Board finds that rebuttal is not possible.  Private records associated with the claims file, as part of the service treatment records, clearly and unmistakably show that prior to entry, the Veteran had sustained a left foot injury; he had a laceration on the ball of the left foot from jumping on a seashell.

However, there is no way to clearly and unmistakably show that this injury was not aggravated by service.  The Veteran was accepted as fit for duty, and reported for training.  It was only after training for a short time that he began to again complain of left foot problems.  Minor surgery was then required to remove foreign objects of unknown provenance from his foot, and light duty was needed for a time.  

The Board finds this to be a showing of worsening of the pre-existing injury.  Although the Veteran has reported at times that he sustained a second foot injury just prior to entry while running on the beach, the descriptions of the lacerations and locations of the irritations vary sufficiently to raise questions regarding such.  It is not clear if or when the ball of the foot or the big toe was involved.  The May 2011 examiner has drawn his own conclusions, and provided a clear supporting rationale, but the simple fact is that his conclusions remain debatable.  The government cannot therefore meet its burden, and a left foot injury, by operation of law, is established to have occurred on active duty.  

The fact of incurrence satisfies only a single element of service connection.  The current evidence of record also shows a current disability; the Veteran's competent and credible complaints of pain and functional impacts, and documented medical treatment of the left foot establish that second element of the claim.

There remains, however, the unsatisfied third element of service connection, that of a nexus between the in-service injury and the current disability.  The May 2011 VA examiner did not clearly address the matter, as he found instead that a pre-existing injury had caused the current problems.  Therefore, remand is necessary for an examination and medical opinion which considers the legally dictated facts of the case.

Rectal Condition

Initially, the Board notes that no rectal bleeding problems are noted on examination for entry into service.  A past history of bright red blood in stools is reported by the Veteran in service, but such in insufficient to establish clearly and unmistakably that a disability was present prior to service.  The Veteran is therefore presumed sound on entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

During service, the Veteran complained on several occasions of blood in the stool, and some melena was noted.  A small skin tag from an old external hemorrhoid was noted.  He reported constipation and lower bowel discomfort on occasion.  

Before and after service, anemia was found, but no obvious source of blood loss was identified.  A genetic clotting factor could have accounted for such.  

The Veteran alleges that that his condition is related to a fall on his backside during a pugil stick training event in service.  The May 2011 VA examiner stated that the symptoms were less likely than not related to the trauma.  However, the doctor also stated that the anal symptoms started in service.  While this would indicate a need to grant service connection, the examiner went on to state that the condition was less likely than not connected to service.  It appears that the examiner found that there was an in-service condition such as fissure-in-ano, which then healed.  It is not clear whether any current complaints are related to such an in-service condition, either as a recurrence or as residuals.

Because the May 2011 medical opinion is not clear, remand is required for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the medical center in Fresno, California, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of April 2012 to the present.

2.  Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current disabilities of the left foot, to include manifestations of pain and reports of functional impairment as a result.

The examiner must then opine as to whether any currently diagnosed left foot condition is at least as likely as not caused or aggravated by an in-service left foot injury.  By operation of law, the Veteran is presumed to have sustained an injury to his foot in service, and then required minor surgery to remove foreign objects in the left foot.  Thus, the question is whether the Veteran has a current foot disability that is related to his in-service injury and surgery.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA rectum and anus and/or intestinal examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current (existing since November 2006, even if currently resolved) conditions and disabilities present which manifest as rectal bleeding or bloody stools.  Hemorrhoids must be specifically addressed.

For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not that such is caused by or otherwise related to military service.  In-service complaints and treatment must be discussed.

The examiner is informed that the Veteran is presumed sound on entry into service, without a condition manifested as rectal bleeding or bloody stools.  That is, by operation of law, there is no preexisting disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


